DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement filed on August 31, 2022 has been withdrawn in light of the allowability of claims 1-9.  Claims 10 and 11 are no longer withdrawn from consideration.  Claims 10 and 11 are being examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 16
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The at least one seal from claim 1
The two open ends from claims 2 and 8
The seals from claim 2
The chamber cylindrical liner from claim 6
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3 and 6 are objected to because of the following informalities:
Claim 3, lines 1-2, recites “the insert is manufactured with compressible foam material” which should be changed to --the insert is a compressible foam material-- to make the language more clear as to how the insert relates to the compressible foam material.
Claim 6, lines 3-4, recites “an outer diameter of such dimension as snugly to be accommodated” which is grammatically awkward and should be changed to --an outer diameter accommodated--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “snugly” in claim 1, line 3, is a relative term which renders the claim indefinite. The term “snugly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as snugly may not be the same as what another person considers as snugly thus the metes and bounds of the limitation cannot be determined.
Claim 1 recites the limitation "said body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the length" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 2, recites “a seal” which is indefinite because it is unclear how the seals from claim 2 relate to the at least one seal from claim 1, line 4.  Are the seals a part of the at least one seal from claim 1?  How many seals does the invention have?
Claim 4 recites the limitation "said foam material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said drive shaft damper insert" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “snugly” in claim 6, line 4, is a relative term which renders the claim indefinite. The term “snugly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as snugly may not be the same as what another person considers as snugly thus the metes and bounds of the limitation cannot be determined.
Claim 6 recites the limitation "the chamber cylindrical liner" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, lines 5-6, recites “a warp to reduce an axially intermediate section of said insert” which is indefinite because it is unclear how the reduced axially intermediate section of the insert is different from the reduced radial portion of the insert from lines 2-3.  Is the Applicant referring to the same structural element?
The term “snugly” in claim 6, line 7, is a relative term which renders the claim indefinite. The term “snugly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as snugly may not be the same as what another person considers as snugly thus the metes and bounds of the limitation cannot be determined.
Claim 9 recites the limitation "said one open end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “snugly” in claim 10, line 5, is a relative term which renders the claim indefinite. The term “snugly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as snugly may not be the same as what another person considers as snugly thus the metes and bounds of the limitation cannot be determined.
The term “snugly” in claim 11, line 7, is a relative term which renders the claim indefinite. The term “snugly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as snugly may not be the same as what another person considers as snugly thus the metes and bounds of the limitation cannot be determined.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cole et al. (US 6,023,830 A) discloses an apparatus and method of installing a noise reduction structure in a driveshaft tube which is comprised of a hollow driveshaft tube, a polyurethane foam noise reduction structure that has an outer diameter larger than an inner diameter of the hollow driveshaft tube, and a hollow reduction sleeve located adjacent an end portion of the drive shaft tube such that the polyurethane foam noise reduction structure is reduced in diameter when being inserted into the hollow driveshaft tube.
Wolfenbarger (US 10,844,928 B1) discloses a method of making a driveshaft damper that is comprised of providing a core formed of a plurality of plies of core material and two attenuation strips that are wrapped around the core.
Argento et al. (US 9,340,269 B2) discloses a viscoelastic, soy-based foam liner  that is inserted into a propeller shaft, and each end of the foam liner has an end cap. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656